Per Curiam
(upon petition for rebearing). Tbe appellant contends tbat tbe place where tbe plaintiff was hurt was purposely left without flooring and open for tbe reason tbat it was tbe place where coal was dumped into a chute; tbat it was, therefore, not negligence to have no flooring between tbe rails. It is furthermore urged tbat this court did not pass upon all of tbe specifications of error raised in tbe record, and tbat particularly tbe trial court erred in instructing tbe jury tbat tbe defendant admitted tbat tbe plaintiff was .employed by tbe defendant at its mine.
Tbe record again has been reviewed. Tbe plaintiff was inexperienced ; be was injured on tbe very first day when be was directed by tbe superintendent to take coal out of tbe mine by means of a coal car. Upon tbe record tbe questions of tbe negligence of tbe defendant in instructing and in directing tbe plaintiff to work in tbe place where be was injured, under tbe conditions then existing, both with respect to tbe car and tbe place where be stood, as well as tbe contributory negligence of tbe plaintiff in so doing, were fairly questions of fact for tbe jury. Tbe complaint alleges tbat tbe defendant employed .the plaintiff. Tbe answer alleges tbat tbe defendant was tbe equitable owner and in possssion of tbe coal mine, and tbat tbe plaintiff was there employed. Tbe evidence shows tbat tbe plaintiff was employed by tbe superintendent of such mine. There is no evidence to disprove these allegations of both tbe complaint and tbe answer, or tbat tbe possession and control of tbe mine was in any other person than tbe defendant. Tbe other instructions upon which error is predicated concern want of ordinary and proper care on tbe part of tbe plaintiff, and tbe award of damages for permanent injuries. These instructions, upon tbe record were properly given. Tbe petition for rehearing is denied.